Twenty largest holdings Emerging Markets Growth Fund Ranking % Total % 31 Dec 08 31 Oct09 Security portfolio Index1 Description 56 1 Gazprom 3.5 1.7 The largest natural gas producer and transporter in Russia. 2 2 Samsung Electronics 3.2 2.3 Korea's top electronics manufacturer and a global leader in semiconductor production. 7 3 Reliance Industries 2.4 0.8 Manufactures a wide range of synthetic textiles, petrochemicals and plastics. Also involved in oil exploration and production, and electricity generation and distribution. 3 4 China Shenhua Energy 2.2 0.4 Energy company engaged in the production and transport of coal in China and the Asia Pacific region. 11 5 Industrial and Commercial Bank of China 2.1 1.1 A state-owned commercial bank in China and one of the world's largest banks. 1 6 America Movil 2.1 1.2 Latin America's largest cellular communications provider. 8 7 Vale 1.9 2.5 The world's largest exporter of iron ore. Also provides logistics services via an extensive rail network in Brazil. 16 8 Sasol 1.9 0.6 Produces synthetic fuel, gasoline and chemical products. Also venturing into natural gas exploration. na 9 LG Chem 1.8 0.2 Major chemical company serving a variety of industries throughout the world. 17 10 DLF Ltd. 1.4 0.1 Major real estate development company based in India. Total companies 1 through 10 22.5 10.9 30 11 Bank of China 1.3 1.0 One of China's largest commercial banks. 61 12 CIMB Group Holdings 1.3 0.2 Involved in banking, financial services and real estate management. 25 13 BYD 1.3 0.1 One of the largest makers of rechargeable batteries. 14 14 Banpu 1.2 0.1 Thailand-based energy company focused on coal mining and coal-fired power generation. 10 15 Bharti Airtel 1.2 0.0 India's leading telecommunication services provider. 88 16 Hypermarcas 1.2 0.0 Consumer products manufacturer based in Brazil. 101 17 Tencent Holdings 1.0 0.5 Major Internet service portal in China. 6 18 Petroleo Brasileiro - Petrobras 1.0 3.5 One of the world's largest oil companies. Engaged in exploration, production, refining, marketing and chemicals. 20 19 Telmex International 1.0 0.1 Telecom operator mainly seving Brazil and Colombia, with an additional presence in Argentina, Chile, Ecuador and Peru. 44 20 LG Electronics 1.0 0.3 Designs and manufactures appliances and home electronics. Total companies 1 through 20 34.0 16.7 1MSCI Emerging MarketsInvestable Market Index This information supplements or enhances required or recommended disclosure and presentation provisions of the GIPS® standards, which if not included herein, are available upon request. GIPS is a trademark owned by CFA Institute. Topholdings by sector Emerging Markets Growth Fund % Total portfolio % Total portfolio % Index1 % Total portfolio % Total portfolio % Index1 31 Dec 08 31 Oct 09 31 Oct 09 31 Dec 08 31Oct09 31 Oct09 ENERGY 13.9 13.7 13.7 FINANCIALS 9.6 16.2 24.2 Gazprom 3.5 Industrial and Commercial Bank of China 2.1 Reliance Industries 2.4 DLF Ltd. 1.4 China Shenhua Energy 2.2 Bank of China 1.3 Sasol 1.9 CIMB Group Holdings 1.3 Banpu 1.2 China Construction Bank 0.9 Petroleo Brasileiro - Petrobras 1.0 Itausa 0.9 OTHERS 1.5 Itau Unibanco Holding 0.8 OTHERS 7.5 MATERIALS 11.9 11.5 14.4 INFORMATION TECHNOLOGY 12.0 12.8 13.1 Vale 1.9 Samsung Electronics 3.2 LG Chem 1.8 BYD 1.3 AngloGold Ashanti 0.9 Tencent Holdings 1.0 Taiwan Cement 0.6 Taiwan Semiconductor Manufacturing 0.9 MMC Norlisk Nickel 0.5 Hon Hai Precision Industry 0.8 Anhui Conch Cement 0.5 Delta Electronics 0.5 OTHERS 5.3 OTHERS 5.1 TELECOMMUNICATION SERVICES 16.4 11.7 8.1 INDUSTRIALS 7.2 7.0 8.1 America Movil 2.1 CCR 0.9 Bharti Airtel 1.2 Weichai Power 0.7 Telmex International 1.0 China Railway Construction 0.5 Telekomunikacja Polska 0.8 OTHERS 4.9 SK Telecom 0.7 Telmex 0.7 CONSUMER DISCRETIONARY 7.3 8.1 6.9 OTHER 5.2 LG Electronics 1.0 UTILITIES 3.7 2.8 3.4 Astra International 0.8 Energy Development Corp. 0.7 Genting 0.8 OTHERS 2.1 OTHERS 5.5 OTHER 1.3 1.0 0.0 Baring Vostok Capital Partners 0.4 CONSUMER STAPLES 6.2 8.8 5.6 OTHERS 0.6 Hypermarcas 1.2 United Spirits 0.8 Total equity 90.3 94.0 100.0 OJSC Magnit 0.6 Total fixed income 2.7 1.2 OTHERS 6.2 Total cash and equivalents 7.0 4.8 Total assets 100.0 100.0 HEALTH CARE 0.8 0.4 2.5 Bumrungrad Hospital 0.3 OTHERS 0.1 1MSCI Emerging MarketsInvestable Market Index This information supplements or enhances required or recommended disclosure and presentation provisions of the GIPS standards, which if not included herein,are available upon request. GIPS is a trademark owned by CFA Institute. Diversification by country Emerging Markets Growth Fund % Portfolio % Index1 31 Dec 99 31 Dec 00 31 Dec 01 31 Dec 02 31 Dec 03 31 Dec 04 31 Dec 05 31 Dec 06 31 Dec 07 31 Dec 08 31 Oct 09 31 Oct 09 LATIN AMERICA 27.9 31.4 30.2 29.4 22.5 23.0 19.5 18.2 14.0 21.2 18.8 22.3 BRAZIL 9.2 13.9 10.9 10.6 10.8 12.3 10.3 9.4 7.2 10.3 12.0 15.7 MEXICO 12.5 15.0 17.2 16.3 9.2 8.6 7.3 7.9 5.9 8.9 6.1 4.1 CHILE 1.8 1.2 1.1 1.6 1.4 1.2 0.5 0.5 0.4 1.8 0.7 1.4 ARGENTINA 2.9 0.7 0.2 0.2 0.4 0.3 0.3 0.1 0.2 0.0 0.0 0.0 PERU 1.1 0.3 0.6 0.5 0.4 0.1 0.1 0.0 0.0 0.1 0.0 0.5 REPUBLIC OF COLOMBIA 0.0 0.1 0.1 0.1 0.1 0.2 0.8 0.3 0.3 0.1 0.0 0.6 VENEZUELA 0.4 0.2 0.1 0.1 0.2 0.3 0.2 0.0 0.0 0.0 0.0 0.0 SOUTHEAST ASIA 14.8 14.3 15.7 20.8 22.0 19.6 16.4 16.6 18.0 16.1 17.8 14.3 INDIA 8.2 8.8 9.7 12.3 13.8 10.4 7.9 6.5 7.2 7.9 9.2 7.7 MALAYSIA 1.8 2.0 1.9 3.1 3.2 5.6 3.2 3.9 4.8 2.8 3.6 2.9 INDONESIA 2.7 1.6 1.9 2.5 3.1 2.6 3.0 3.4 2.7 2.3 2.1 1.8 THAILAND 0.6 0.1 0.7 1.9 1.3 0.6 1.9 1.5 1.7 2.0 1.6 1.4 PHILIPPINES 1.4 1.8 1.5 1.0 0.6 0.3 0.3 0.8 1.3 1.0 1.1 0.5 PAKISTAN 0.1 0.0 0.0 0.0 0.0 0.0 0.0 0.1 0.1 0.0 0.1 0.0 SRI LANKA 0.0 0.0 0.0 0.0 0.0 0.0 0.0 0.1 0.2 0.1 0.1 0.0 VIETNAM 0.0 0.0 0.0 0.0 0.0 0.1 0.1 0.3 0.0 0.0 0.0 0.0 FAR EAST ASIA 22.0 22.9 31.2 28.2 33.5 33.4 37.5 34.1 30.2 34.6 36.6 42.9 SOUTH KOREA 11.0 10.1 15.2 18.2 18.6 17.6 20.2 11.0 9.2 7.3 10.8 12.8 CHINA 0.6 3.2 4.0 3.2 3.4 3.8 4.4 9.6 10.1 19.3 18.5 18.1 TAIWAN 9.1 8.2 11.8 5.9 10.5 10.5 11.4 11.9 9.7 7.0 6.5 12.0 HONG KONG 1.3 1.4 0.2 0.9 1.0 1.5 1.5 1.6 1.2 1.0 0.8 0.0 EUROPE/MIDDLE EAST/ AFRICA 24.7 21.7 16.7 17.1 17.4 17.9 21.7 23.9 26.4 14.8 17.0 20.5 RUSSIAN FEDERATION 1.7 1.9 3.9 5.4 5.6 3.1 3.3 5.6 11.7 3.1 6.1 5.9 SOUTH AFRICA 4.6 5.2 3.3 4.7 6.6 7.7 8.7 8.9 6.0 6.5 5.0 7.1 ISRAEL 2.7 3.6 1.0 0.3 0.5 1.9 4.3 2.5 1.8 1.6 1.4 2.7 POLAND 1.9 2.1 1.8 2.2 0.8 0.4 0.1 0.4 0.5 0.7 1.3 1.3 TURKEY 9.8 6.8 4.8 1.9 2.0 2.4 3.1 3.3 1.7 0.9 1.3 1.6 HUNGARY 2.0 0.6 0.7 1.4 1.0 0.9 0.2 0.3 0.0 0.2 0.0 0.5 CZECH REPUBLIC 0.5 0.3 0.2 0.4 0.4 0.9 0.0 0.1 0.0 0.3 0.7 0.5 EGYPT 0.8 0.6 0.2 0.2 0.2 0.3 1.6 2.1 3.6 1.1 0.9 0.6 MOROCCO 0.1 0.0 0.0 0.1 0.0 0.1 0.1 0.1 0.1 0.1 0.1 0.3 KAZAKHSTAN 0.0 0.0 0.0 0.0 0.0 0.0 0.1 0.3 0.5 0.0 0.0 0.0 SULTANATE OF OMAN 0.0 0.0 0.0 0.0 0.0 0.0 0.1 0.1 0.3 0.2 0.2 0.0 UNITED ARAB EMIRATES 0.0 0.0 0.0 0.0 0.0 0.0 0.0 0.1 0.1 0.0 0.0 0.0 NIGERIA 0.0 0.1 0.1 0.1 0.0 0.0 0.0 0.1 0.0 0.0 0.0 0.0 CROATIA 0.4 0.5 0.5 0.4 0.3 0.2 0.1 0.0 0.1 0.1 0.0 0.0 ESTONIA 0.1 0.0 0.0 0.0 0.0 0.0 0.0 0.0 0.0 0.0 0.0 0.0 GHANA 0.1 0.0 0.0 0.0 0.0 0.0 0.0 0.0 0.0 0.0 0.0 0.0 BOTSWANA 0.0 0.0 0.2 0.0 0.0 0.0 0.0 0.0 0.0 0.0 0.0 0.0 OTHER2 7.0 2.8 2.1 0.8 1.2 1.6 2.1 2.6 5.3 3.6 3.8 0.0 Total equity 96.4 93.1 95.9 96.3 96.6 95.5 97.2 95.4 93.9 90.3 94.0 100.0 Fixed income 1.2 0.6 1.5 1.8 1.6 0.9 1.0 0.9 0.4 2.7 1.2 Cash & equivalents 2.4 6.3 2.6 1.9 1.8 3.6 1.8 3.7 5.7 7.0 4.8 Total assets 100.0 100.0 100.0 100.0 100.0 100.0 100.0 100.0 100.0 100.00 100.00 1MSCI Emerging Markets Investable Market Index 2The current period includes 3.2% incompanies with substantial business assets in emerging markets but that are domiciled in developed markets, and 0.6% in CII's Private Equity funds. This information supplements or enhances required or recommended disclosure and presentation provisions of the GIPS standards, which if not included herein, are available upon request. GIPS is a trademark owned by CFA Institute. Diversification by country Emerging Markets Growth Fund % Total portfolio % Total portfolio % Index1 % Total portfolio % Total portfolio % Index1 31 Dec 08 31 Oct 09 31 Oct 09 31 Dec 08 31 Oct09 31 Oct09 LATIN AMERICA 21.2 18.8 22.3 EMERGING EUROPE/MIDDLE EAST/AFRICA 14.8 17.0 20.5 BRAZIL 10.3 12.0 15.7 SOUTH AFRICA 6.5 5.0 7.1 MEXICO 8.9 6.1 4.1 RUSSIAN FEDERATION 3.1 6.1 5.9 CHILE 1.8 0.7 1.4 ISRAEL 1.6 1.4 2.7 REPUBLIC OF COLOMBIA 0.1 0.0 0.6 TURKEY 0.9 1.3 1.6 PERU 0.1 0.0 0.5 POLAND 0.7 1.3 1.3 EGYPT 1.1 0.9 0.6 CZECH REPUBLIC 0.3 0.7 0.5 SOUTHEAST ASIA 16.1 17.8 14.3 HUNGARY 0.2 0.0 0.5 INDIA 7.9 9.2 7.7 MOROCCO 0.1 0.1 0.3 MALAYSIA 2.8 3.6 2.9 CROATIA 0.1 0.0 0.0 INDONESIA 2.3 2.1 1.8 SULTANATE OF OMAN 0.2 0.2 0.0 THAILAND 2.0 1.6 1.4 PHILIPPINES 1.0 1.1 0.5 PAKISTAN 0.0 0.1 0.0 OTHER2 3.6 3.8 0.0 SRI LANKA 0.1 0.1 0.0 FAR EAST ASIA 34.6 36.6 42.9 Total equity 90.3 94.0 100.0 CHINA 19.3 18.5 18.1 Total fixed income 2.7 1.2 SOUTH KOREA 7.3 10.8 12.8 Total cash and equivalents 7.0 4.8 TAIWAN 7.0 6.5 12.0 Total assets 100.0 100.0 HONG KONG 1.0 0.8 0.0 1MSCIEmerging MarketsInvestable Market Index 2The current period includes 3.2% in companies with substantial business assets in emerging markets but that are domiciled in developed markets, and 0.6% in CII's Private Equity funds. This information supplements or enhances required or recommended disclosure and presentation provisions of the GIPS standards, which if not included herein, are available upon request. GIPS is a trademark owned by CFA Institute. Investment results Emerging Markets Growth Fund (Lifetime: 31 May 1986 -31 October2009) EMGF Index2 EMGF Index2 Dividends Dividends Dividends Dividends Dividends Dividends Dividends Dividends in cash % reinvested %1 in cash %3 reinvested %4 in cash % reinvested %1 in cash %3 reinvested %4 2007 2006 1st qtr. 4.41 4.41 1.79 2.25 1st qtr. 12.89 12.89 11.51 12.02 2nd qtr. 14.92 14.92 14.06 14.96 2nd qtr. -4.58 -4.58 -5.11 -4.34 3rd qtr. 11.87 11.87 13.28 14.01 3rd qtr. 7.11 7.11 4.10 4.88 4th qtr. 0.07 3.23 3.06 3.30 4th qtr. 15.74 18.32 17.28 17.60 Year 2007 34.33 38.57 36.52 39.42 Year 2006 33.55 36.53 29.18 32.17 2008 2005 1st qtr. -6.87 -6.87 -11.67 -11.35 1st qtr. 2.06 2.06 1.20 1.80 2nd qtr. -3.50 -3.50 -2.28 -1.58 2nd qtr. 5.91 5.91 3.00 4.12 3rd qtr. -24.79 -24.79 -27.71 -27.04 3rd qtr. 16.33 16.33 17.01 17.95 4th qtr. -27.69 -25.28 -27.74 -27.40 4th qtr. 7.20 10.03 6.83 7.18 Year 2008 -51.12 -49.49 -54.91 -53.78 Year 2005 34.79 38.36 30.31 34.00 2009 2004 January -4.68 -4.68 -6.58 -6.43 1st qtr. 9.13 9.13 8.87 9.59 February -3.42 -3.42 -5.51 -5.43 2nd qtr. -10.98 -10.98 -10.34 -9.64 March 11.50 11.50 14.11 14.35 3rd qtr. 7.65 7.65 7.39 8.14 1st qtr. 2.65 2.65 0.74 1.18 4th qtr. 13.66 15.44 16.81 17.24 April 14.88 14.88 16.93 17.29 Year 2004 18.87 20.74 22.45 25.55 May 17.62 17.62 17.36 17.79 June -1.32 -1.32 -1.40 -1.22 2nd qtr. 33.33 33.33 35.30 36.47 July 10.42 10.42 11.04 11.41 August 0.94 0.94 -0.37 -0.18 September 8.28 8.28 8.77 8.96 3rdqtr. 20.68 20.68 20.34 21.18 October -1.48 -1.48 0.09 0.19 Year to date 62.73 62.73 64.16 67.64 Lifetime return Cumulative% 2,455.40 3,964.06 Annualized% 14.84 17.14 1Total return percentages are calculated from net asset value assuming all dividends are reinvested. 2The inception date is 1 January 1988. 3ReflectsMSCI Emerging Markets Index with no dividends from inception through30November 2007and MSCI Emerging Markets Investable Market Index with no dividends thereafter. 4MSCIEmerging Markets Investable Market Indexwith dividends reinvested reflects MSCI Emerging Markets Index with gross dividends reinvested from inception through 31 December 2000, MSCIEmerging Markets Index with net dividends reinvestedthrough 30 November 2007, andMSCI Emerging Markets Investable Market Index with net dividends reinvested thereafter. Investment results Emerging Markets Growth Fund (Lifetime: 31 May 1986 -31 October2009) EMGF Index2 EMGF Index2 Dividends Dividends Dividends Dividends Dividends Dividends Dividends Dividends in cash % reinvested %1 in cash %3 reinvested %4 in cash % reinvested %1 in cash %3 reinvested %4 2003 2000 1st qtr. -6.12 -6.12 -6.79 -6.00 1st qtr. 7.79 7.79 2.04 2.42 2nd qtr. 22.60 22.60 22.19 23.29 2nd qtr. -10.29 -10.29 -10.79 -10.16 3rd qtr. 14.62 14.62 13.51 14.15 3rd qtr. -14.86 -14.86 -13.35 -13.00 4th qtr. 12.42 14.85 17.25 17.78 4th qtr. -16.76 -16.16 -13.53 -13.32 Year 2003 48.31 51.51 51.59 55.82 Year 2000 -31.47 -30.98 -31.80 -30.61 2002 1999 1st qtr. 10.62 10.62 10.72 11.34 1st qtr. 13.37 13.37 11.96 12.44 2nd qtr. -12.53 -12.53 -9.01 -8.44 2nd qtr. 20.79 20.79 23.62 24.40 3rd qtr. -16.68 -16.68 -16.78 -16.35 3rd qtr. -3.01 -3.01 -5.50 -5.15 4th qtr. 10.34 11.72 9.76 10.04 4th qtr. 31.90 33.96 25.15 25.44 Year 2002 -11.04 -9.93 -7.97 -6.17 Year 1999 75.19 77.93 63.70 66.41 2001 1998 1st qtr. -7.44 -7.44 -6.19 -5.50 1st qtr. 5.26 5.26 5.71 6.19 2nd qtr. 6.99 6.99 3.11 3.93 2nd qtr. -20.34 -18.95 -24.20 -23.60 3rd qtr. -24.91 -24.91 -22.14 -21.66 3rd qtr. -21.89 -21.89 -22.89 -22.01 4th qtr. 27.90 29.86 26.26 26.58 4th qtr. 12.73 12.73 17.30 17.99 Year 2001 -4.89 -3.43 -4.91 -2.61 Year 1998 -26.17 -24.88 -27.52 -25.34 1997 1994 1st qtr. 10.76 10.76 8.04 8.47 1st qtr. -2.04 -2.04 -9.30 -9.04 2nd qtr. 15.37 16.60 7.68 8.56 2nd qtr. -5.24 -4.83 -2.05 -1.44 3rd qtr. -1.10 -1.10 -9.40 -8.97 3rd qtr. 24.02 24.02 20.47 20.76 4th qtr. -16.49 -14.15 -17.84 -17.52 4th qtr. -15.05 -14.82 -14.67 -14.39 Year 1997 5.53 9.66 -13.40 -11.59 Year 1994 -2.21 -1.52 -8.67 -7.32 1996 1993 1st qtr. 7.88 7.88 5.77 6.23 1st qtr. 9.64 9.64 5.20 5.55 2nd qtr. 6.14 7.87 3.35 4.18 2nd qtr. 8.26 9.31 7.10 8.27 3rd qtr. -2.26 -2.26 -4.08 -3.62 3rd qtr. 12.61 12.61 14.84 15.38 4th qtr. 0.43 2.32 -0.89 -0.59 4th qtr. 27.45 27.95 32.36 32.60 Year 1996 12.40 16.38 3.92 6.03 Year 1993 70.35 72.68 71.26 74.84 1995 1992 1st qtr. -16.54 -16.54 -12.74 -12.38 1st qtr. 20.17 20.17 20.01 20.48 2nd qtr. 11.07 12.03 9.67 10.37 2nd qtr. -8.65 -7.85 -11.85 -10.87 3rd qtr. 2.20 2.20 -1.06 -0.64 3rd qtr. -0.54 -0.54 -3.75 -3.30 4th qtr. -3.59 -2.88 -1.72 -1.35 4th qtr. 1.63 1.98 7.09 7.28 Year 1995 -8.67 -7.19 -6.94 -5.21 Year 1992 10.95 12.32 9.05 11.40 1991 1988 1st qtr. 23.75 23.75 28.66 29.17 1st qtr. 19.34 19.34 20.64 22.05 2nd qtr. 11.36 12.71 3.79 5.09 2nd qtr. 14.87 15.68 10.83 12.18 3rd qtr. 1.96 1.96 2.66 3.28 3rd qtr. 5.07 5.07 0.02 0.99 4th qtr. 14.22 14.90 13.77 14.05 4th qtr. -3.41 -2.12 0.85 1.56 Year 1991 60.48 63.39 55.97 59.91 Year 1988 39.13 41.98 34.87 40.43 1990 1987 1st qtr. -5.67 -5.67 -7.85 -7.18 1st qtr. 11.32 11.32 2nd qtr. 12.17 13.89 18.85 20.03 2nd qtr. 23.32 25.30 3rd qtr. -16.73 -16.73 -17.88 -17.19 3rd qtr. 8.70 8.70 4th qtr. -0.24 1.67 -4.10 -3.05 4th qtr. -18.98 -18.14 Year 1990 -12.11 -9.05 -13.76 -10.55 Year 1987 20.91 24.13 1989 1986 1st qtr. 16.45 16.45 15.66 16.88 1 mo. To 6/30 0.60 0.60 2nd qtr. 21.71 23.16 4.68 5.95 3rd qtr. 3.68 4.15 3rd qtr. 21.72 21.72 21.86 22.80 4th qtr. 6.71 6.71 4th qtr. 10.14 11.29 7.90 8.48 Year 1986 Year 1989 89.99 94.26 59.19 64.96 (5/30-12/31) 11.30 11.80 1Total return percentages are calculated from net asset value assuming all dividends are reinvested. 2The inception date is 1 January 1988. 3ReflectsMSCI Emerging Markets Index with no dividends from inception through 30 November 2007 and MSCI Emerging Markets Investable Market Indexwith no dividends thereafter. 4MSCI Emerging MarketsInvestable Market Indexwithdividends reinvested reflects MSCI Emerging Markets Index with gross dividends reinvested from inception through 31 December 2000, MSCIEmerging Markets Index with net dividends reinvestedthrough 30 November 2007, andMSCI Emerging Markets Investable Market Index with net dividends reinvested thereafter. Investment results Emerging Markets Growth Fund (Lifetime: 31 May 1986 -31 October 2009) EMGF Index2 EMGF Index2 Dividends Dividends Dividends Dividends Dividends Dividends Dividends Dividends in cash % reinvested %1 in cash %3 reinvested %4 in cash % reinvested %1 in cash %3 reinvested %4 2007 2006 1st qtr. 4.41 4.41 1.79 2.25 1st qtr. 12.89 12.89 11.51 12.02 2nd qtr. 14.92 14.92 14.06 14.96 2nd qtr. -4.58 -4.58 -5.11 -4.34 3rd qtr. 11.87 11.87 13.28 14.01 3rd qtr. 7.11 7.11 4.10 4.88 4th qtr. 0.07 3.23 3.06 3.30 4th qtr. 15.74 18.32 17.28 17.60 Year 2007 34.33 38.57 36.52 39.42 Year 2006 33.55 36.53 29.18 32.17 2008 2005 1st qtr. -6.87 -6.87 -11.67 -11.35 1st qtr. 2.06 2.06 1.20 1.80 2nd qtr. -3.50 -3.50 -2.28 -1.58 2nd qtr. 5.91 5.91 3.00 4.12 3rd qtr. -24.79 -24.79 -27.71 -27.04 3rd qtr. 16.33 16.33 17.01 17.95 4th qtr. -27.69 -25.28 -27.74 -27.40 4th qtr. 7.20 10.03 6.83 7.18 Year 2008 -51.12 -49.49 -54.91 -53.78 Year 2005 34.79 38.36 30.31 34.00 2009 2004 January -4.68 -4.68 -6.58 -6.43 1st qtr. 9.13 9.13 8.87 9.59 February -3.42 -3.42 -5.51 -5.43 2nd qtr. -10.98 -10.98 -10.34 -9.64 March 11.50 11.50 14.11 14.35 3rd qtr. 7.65 7.65 7.39 8.14 1st qtr. 2.65 2.65 0.74 1.18 4th qtr. 13.66 15.44 16.81 17.24 April 14.88 14.88 16.93 17.29 Year 2004 18.87 20.74 22.45 25.55 May 17.62 17.62 17.36 17.79 June -1.32 -1.32 -1.40 -1.22 2nd qtr. 33.33 33.33 35.30 36.47 July 10.42 10.42 11.04 11.41 August 0.94 0.94 -0.37 -0.18 September 8.28 8.28 8.77 8.96 3rd qtr. 20.68 20.68 20.34 21.18 October -1.48 -1.48 0.09 0.19 Year to date 62.73 62.73 64.16 67.64 Lifetime return Cumulative% 2,455.40 3,964.06 Annualized% 14.84 17.14 Figures shown above are past results and do not predict future results. Current results may be lower or higher than those shown. Share prices and returns will vary, so you may lose money. Investing for short periods makes loses more likely. Investments are not FDIC-insured, nor are they deposits of or guaranteed by a bank or any other entity. For more current information and month-end results, call 800-421-0180, extension 96245. 1Total return percentages are calculated from net asset value assuming all dividends are reinvested. 2The inception date is 1 January 1988. 3ReflectsMSCI Emerging Markets Index with no dividends from inception through 30 November 2007 and MSCI Emerging Markets Investable Market Indexwith no dividends thereafter. 4MSCI Emerging Markets Investable Market Index with dividends reinvested reflects MSCI Emerging Markets Index with gross dividends reinvested from inception through 31 December 2000, MSCIEmerging Markets Index with net dividends reinvestedthrough 30 November 2007, andMSCI Emerging Markets Investable Market Index with net dividends reinvested thereafter. Investment results Emerging Markets Growth Fund (Lifetime: 31 May 1986 -31 October2009) EMGF Index2 EMGF Index2 Dividends Dividends Dividends Dividends Dividends Dividends Dividends Dividends in cash % reinvested %1 in cash %3 reinvested %4 in cash % reinvested %1 in cash %3 reinvested %4 2003 2000 1st qtr. -6.12 -6.12 -6.79 -6.00 1st qtr. 7.79 7.79 2.04 2.42 2nd qtr. 22.60 22.60 22.19 23.29 2nd qtr. -10.29 -10.29 -10.79 -10.16 3rd qtr. 14.62 14.62 13.51 14.15 3rd qtr. -14.86 -14.86 -13.35 -13.00 4th qtr. 12.42 14.85 17.25 17.78 4th qtr. -16.76 -16.16 -13.53 -13.32 Year 2003 48.31 51.51 51.59 55.82 Year 2000 -31.47 -30.98 -31.80 -30.61 2002 1999 1st qtr. 10.62 10.62 10.72 11.34 1st qtr. 13.37 13.37 11.96 12.44 2nd qtr. -12.53 -12.53 -9.01 -8.44 2nd qtr. 20.79 20.79 23.62 24.40 3rd qtr. -16.68 -16.68 -16.78 -16.35 3rd qtr. -3.01 -3.01 -5.50 -5.15 4th qtr. 10.34 11.72 9.76 10.04 4th qtr. 31.90 33.96 25.15 25.44 Year 2002 -11.04 -9.93 -7.97 -6.17 Year 1999 75.19 77.93 63.70 66.41 2001 1998 1st qtr. -7.44 -7.44 -6.19 -5.50 1st qtr. 5.26 5.26 5.71 6.19 2nd qtr. 6.99 6.99 3.11 3.93 2nd qtr. -20.34 -18.95 -24.20 -23.60 3rd qtr. -24.91 -24.91 -22.14 -21.66 3rd qtr. -21.89 -21.89 -22.89 -22.01 4th qtr. 27.90 29.86 26.26 26.58 4th qtr. 12.73 12.73 17.30 17.99 Year 2001 -4.89 -3.43 -4.91 -2.61 Year 1998 -26.17 -24.88 -27.52 -25.34 1997 1994 1st qtr. 10.76 10.76 8.04 8.47 1st qtr. -2.04 -2.04 -9.30 -9.04 2nd qtr. 15.37 16.60 7.68 8.56 2nd qtr. -5.24 -4.83 -2.05 -1.44 3rd qtr. -1.10 -1.10 -9.40 -8.97 3rd qtr. 24.02 24.02 20.47 20.76 4th qtr. -16.49 -14.15 -17.84 -17.52 4th qtr. -15.05 -14.82 -14.67 -14.39 Year 1997 5.53 9.66 -13.40 -11.59 Year 1994 -2.21 -1.52 -8.67 -7.32 1996 1993 1st qtr. 7.88 7.88 5.77 6.23 1st qtr. 9.64 9.64 5.20 5.55 2nd qtr. 6.14 7.87 3.35 4.18 2nd qtr. 8.26 9.31 7.10 8.27 3rd qtr. -2.26 -2.26 -4.08 -3.62 3rd qtr. 12.61 12.61 14.84 15.38 4th qtr. 0.43 2.32 -0.89 -0.59 4th qtr. 27.45 27.95 32.36 32.60 Year 1996 12.40 16.38 3.92 6.03 Year 1993 70.35 72.68 71.26 74.84 1995 1992 1st qtr. -16.54 -16.54 -12.74 -12.38 1st qtr. 20.17 20.17 20.01 20.48 2nd qtr. 11.07 12.03 9.67 10.37 2nd qtr. -8.65 -7.85 -11.85 -10.87 3rd qtr. 2.20 2.20 -1.06 -0.64 3rd qtr. -0.54 -0.54 -3.75 -3.30 4th qtr. -3.59 -2.88 -1.72 -1.35 4th qtr. 1.63 1.98 7.09 7.28 Year 1995 -8.67 -7.19 -6.94 -5.21 Year 1992 10.95 12.32 9.05 11.40 1991 1988 1st qtr. 23.75 23.75 28.66 29.17 1st qtr. 19.34 19.34 20.64 22.05 2nd qtr. 11.36 12.71 3.79 5.09 2nd qtr. 14.87 15.68 10.83 12.18 3rd qtr. 1.96 1.96 2.66 3.28 3rd qtr. 5.07 5.07 0.02 0.99 4th qtr. 14.22 14.90 13.77 14.05 4th qtr. -3.41 -2.12 0.85 1.56 Year 1991 60.48 63.39 55.97 59.91 Year 1988 39.13 41.98 34.87 40.43 1990 1987 1st qtr. -5.67 -5.67 -7.85 -7.18 1st qtr. 11.32 11.32 2nd qtr. 12.17 13.89 18.85 20.03 2nd qtr. 23.32 25.30 3rd qtr. -16.73 -16.73 -17.88 -17.19 3rd qtr. 8.70 8.70 4th qtr. -0.24 1.67 -4.10 -3.05 4th qtr. -18.98 -18.14 Year 1990 -12.11 -9.05 -13.76 -10.55 Year 1987 20.91 24.13 1989 1986 1st qtr. 16.45 16.45 15.66 16.88 1 mo. To 6/30 0.60 0.60 2nd qtr. 21.71 23.16 4.68 5.95 3rd qtr. 3.68 4.15 3rd qtr. 21.72 21.72 21.86 22.80 4th qtr. 6.71 6.71 4th qtr. 10.14 11.29 7.90 8.48 Year 1986 Year 1989 89.99 94.26 59.19 64.96 (5/30-12/31) 11.30 11.80 Figures shown above are past results and do not predict future results. Current results may be lower or higher than those shown. Share prices and returns will vary, so you may lose money. Investing for short periods makes loses more likely. Investments are not FDIC-insured, nor are they deposits of or guaranteed by a bank or any other entity. For more current information and month-end results, call 800-421-0180, extension 96245. 1Total return percentages are calculated from net asset value assuming all dividends are reinvested. 2The inception date is 1 January 1988. 3ReflectsMSCI Emerging Markets Index with no dividends from inception through30 November 2007and MSCI Emerging Markets Investable Market Indexwith no dividends thereafter. 4MSCI Emerging MarketsInvestable MarketIndexwith netdividends reinvested reflects MSCI Emerging Markets Index with gross dividends reinvested from inception through 31 December 2000, MSCIEmerging Markets Index with net dividends reinvestedthrough 30 November 2007, andMSCI Emerging Markets Investable Market Index with net dividends reinvested thereafter. Investment results Emerging Markets Growth Fund Results as of 30Sep2009 Calendar YTD Q309 1 year 3 years 5 years 10years 15years 20 years Lifetime % Emerging Markets Growth Fund - gross of operating expenses 63.67 20.88 24.31 11.78 21.15 13.17 8.93 14.15 18.17 - net of operating expenses 62.73 20.68 23.43 11.01 20.31 12.38 8.14 13.23 17.14 MSCI Emerging Markets IMI with net dividends reinvested 67.64 21.18 21.48 8.24 17.49 11.50 5.52 10.47 12.55 MSCI World Index with net dividends 23.15 17.54 -1.81 -3.95 3.94 1.31 6.09 5.84 7.72 MSCI EAFE Index with net dividends 27.57 19.46 3.44 -3.41 6.31 2.79 4.93 4.39 7.18 S&P 500 Index with income reinvested 17.05 15.61 -6.92 -5.43 1.01 -0.15 7.61 7.97 8.76 Lifetime: 31 May 1986 -31 October2009 Results are in US$. Periods greater than one year are annualized. Gross of operating expenses reflect the investment results of the Emerging Markets Growth Fund after adding back fund operating expenses, such as custodial and investment management fees. Net of operating expenses total return percentages are calculated from net asset value assuming all distributions are reinvested. MSCI Emerging Markets IMI reflects S&P/IFC Global Composite Index with grossdividends reinvested from 31 May 1986 through 31 December 1987, MSCIEmerging Markets Index withgross dividends reinvested through 31 December 2000,MSCI Emerging Markets Index with net dividends reinvested through 30 November 2007, and MSCI Emerging Markets Investable MarketIndex with net dividends reinvested thereafter. MSCI World Index with net dividends for U.S. pension plans, charitable trusts, and educational institutions (calculated by Capital International Sarl) MSCI EAFEwith net dividends for U.S. pension plans, charitable trusts, and educational institutions (calculated by Capital International Sarl) All indices are unmanaged. Investment results Emerging Markets Growth Fund Results as of 30Sep2009 Calendar YTD Q309 1 year 3 years 5 years 10years 15years 20 years Lifetime % Emerging Markets Growth Fund - gross of operating expenses 63.67 20.88 24.31 11.78 21.15 13.17 8.93 14.15 18.17 - net of operating expenses 62.73 20.68 23.43 11.01 20.31 12.38 8.14 13.23 17.14 MSCI Emerging Markets IMI with net dividends reinvested 67.64 21.18 21.48 8.24 17.49 11.50 5.52 10.47 12.55 MSCI World Index with net dividends 23.15 17.54 -1.81 -3.95 3.94 1.31 6.09 5.84 7.72 MSCI EAFE Index with net dividends 27.57 19.46 3.44 -3.41 6.31 2.79 4.93 4.39 7.18 S&P 500 Index with income reinvested 17.05 15.61 -6.92 -5.43 1.01 -0.15 7.61 7.97 8.76 Figures shown above are past results and do not predict future results. Current results may be lower or higher than those shown. Share prices and returns will vary, so you may lose money. Investing for short periods makes loses more likely. Investments are not FDIC-insured, nor are they deposits of or guaranteed by a bank or any other entity. For more current information and month-end results, call 800-421-0180, extension 96245. Lifetime: 31 May 1986 -31 October2009 Results are in US$. Periods greater than one year are annualized. Gross of operating expenses reflect the investment results of the Emerging Markets Growth Fund after adding back fund operating expenses, such as custodial and investment management fees. Net of operating expenses total return percentages are calculated from net asset value assuming all distributions are reinvested. MSCI Emerging Markets IMI reflects S&P/IFC Global Composite Index with grossdividends reinvested from 31 May 1986 through 31 December 1987, MSCIEmerging Markets Index withgross dividends reinvested through 31 December 2000,MSCI Emerging Markets Index with net dividends reinvested through 30 November 2007, and MSCI Emerging Markets Investable MarketIndex with net dividends reinvested thereafter. MSCI World Index with net dividends for U.S. pension plans, charitable trusts, and educational institutions (calculated by Capital International Sarl) MSCI EAFEwith net dividends for U.S. pension plans, charitable trusts, and educational institutions (calculated by Capital International Sarl) All indices are unmanaged. Diversification by sector and industry Emerging Markets Growth Fund % Total portfolio % Total portfolio % Index1 % Total portfolio % Total portfolio % Index1 31 Dec 08 31 Oct09 31Oct09 31 Dec 08 31 Oct09 31Oct09 ENERGY 13.9 13.7 13.7 HEALTH CARE 0.8 0.4 2.5 ENERGY EQUIPMENT & SERVICES 0.2 0.2 0.1 HEALTH CARE EQUIPMENT & SUPPLIES 0.0 0.0 0.1 OIL GAS & CONSUMABLE FUELS 13.7 13.5 13.6 HEALTH CARE PROVIDERS & SERVICES 0.7 0.4 0.2 MATERIALS 11.9 11.5 14.4 PHARMACEUTICALS 0.1 0.0 2.2 CHEMICALS 0.6 2.3 2.5 CONSTRUCTION MATERIALS 3.3 2.8 1.2 FINANCIALS 9.6 16.2 24.2 CONTAINERS & PACKAGING 0.0 0.1 0.1 COMMERICAL BANKS 4.8 11.0 15.8 METALS & MINING 7.2 5.7 10.1 THRIFTS & MORTGAGE FINANCE 0.5 0.5 0.4 PAPER & FOREST PRODUCTS 0.8 0.6 0.5 DIVERSIFIED FINANCIAL SERVICES 0.5 0.7 1.6 INDUSTRIALS 7.2 7.0 8.1 CONSUMER FINANCE 0.0 0.0 0.1 AEROSPACE & DEFENSE 0.1 0.1 0.1 CAPITAL MARKETS 0.0 0.0 0.9 BUILDING PRODUCTS 0.0 0.0 0.1 INSURANCE 0.5 0.7 2.7 CONSTRUCTION & ENGINEERING 2.8 2.5 1.9 REAL ESTATE INVESTMENT TRUSTS (REITS) 0.0 0.1 0.2 ELECTRICAL EQUIPMENT 1.2 1.1 0.7 REAL ESTATE MANAGEMENT & DEVELOPMENT 3.3 3.2 2.5 INDUSTRIAL CONGLOMERATES 0.6 0.5 2.0 INFORMATION TECHNOLOGY 12.0 12.8 13.1 MACHINERY 0.6 1.0 1.1 INTERNET SOFTWARE & SERVICES 2.3 1.9 0.8 TRADING COMPANIES & DISTRIBUTORS 0.1 0.1 0.3 IT SERVICES 0.4 0.8 1.5 COMMERCIAL SERVICES & SUPPLIES 0.0 0.0 0.1 SOFTWARE 0.4 0.7 0.5 AIR FREIGHT & LOGISTICS 0.0 0.0 0.1 COMMUNICATIONS EQUIPMENT 0.0 0.0 0.2 AIRLINES 0.1 0.0 0.3 COMPUTERS & PERIPHERALS 0.8 1.3 1.7 MARINE 0.1 0.0 0.5 ELECTRONIC EQUIPT, INSTR. & COMPONENTS 2.3 3.3 2.8 ROAD & RAIL 0.3 0.5 0.2 SEMICONDUCTORS & SEMICONDUCTOR EQUIPMENT 5.8 4.8 5.6 TRANSPORTATION INFRASTRUCTURE 1.3 1.2 0.7 CONSUMER DISCRETIONARY 7.3 8.1 6.9 TELECOMMUNICATION SERVICES 16.4 11.7 8.1 AUTO COMPONENTS 0.4 1.0 0.6 DIVERSIFIED TELECOMMUNICATION SERVICES 6.5 5.3 2.8 AUTOMOBILES 0.3 0.8 1.4 WIRELESS TELECOMMUNICATION SERVICES 9.9 6.4 5.3 HOUSEHOLD DURABLES 0.5 1.0 1.1 UTILITIES 3.7 2.8 3.4 LEISURE EQUIPMENT & PRODUCTS 0.3 0.0 0.1 ELECTRIC UTILITIES 2.9 1.8 1.9 TEXTILES, APPAREL, & LUXURY GOODS 0.4 1.3 0.5 GASUTILITIES 0.0 0.1 0.4 HOTELS, RESTAURANTS & LEISURE 1.3 1.0 0.6 WATER UTILITIES 0.2 0.0 0.2 DIVERSIFIED CONSUMER SERVICES 0.9 0.1 0.1 INDEPENDENT POWER PROD & ENERGY TRADERS 0.6 0.9 0.9 MEDIA 1.3 0.5 1.1 DISTRIBUTORS 0.3 0.1 0.2 OTHER 1.3 1.0 0.0 INTERNET & CATALOG RETAIL 0.0 0.3 0.1 EMERGING MARKET FUNDS/PARTNERSHIPS 1.3 1.0 0.0 MULTILINE RETAIL 0.6 0.8 0.6 Total equity 90.3 94.0 100.0 SPECIALTY RETAIL 1.0 1.2 0.5 Total fixed income 2.7 1.2 CONSUMER STAPLES 6.2 8.8 5.6 Total cash and equivalents 7.0 4.8 FOOD & STAPLES RETAILING 1.7 1.6 1.2 Total assets 100.0 100.0 BEVERAGES 1.0 2.6 1.1 FOOD PRODUCTS 2.0 2.2 2.2 TOBACCO 0.3 0.4 0.5 HOUSEHOLD PRODUCTS 1.2 1.7 0.3 PERSONAL PRODUCTS 0.0 0.3 0.3 1MSCI Emerging Markets Investable Market Index This information supplements or enhances required or recommended disclosure and presentation provisions of the GIPS®standards, which if not included herein, are available upon request.GIPs is a trademark owned by CFA Institute. Notable purchases and sales Emerging Markets Growth Fund 31 December 2008 -31 October 2009 Purchases Sales Security name Amount($) New Security Name Amount ($) Eliminated Gazprom 294,845,674 Harmony Gold Mining 126,473,876 LG Chem 168,461,849 ■ China Shenhua Energy 123,226,192 Sasol 113,223,369 Taiwan Semiconductor Manufacturing 108,617,938 Industrial and Commercial Bank of China 91,627,063 Telekomunikasi Indonesia 93,291,903 United Spirits 75,892,043 Rosneft 92,625,676 ■ Genting 70,988,469 ■ BYD 74,086,155 CIMB Group Holdings 68,974,854 Anhui Conch Cement 65,439,085 Itausa 65,840,710 Nine Dragons Paper (Holdings) 63,720,638 Bharti Airtel 64,209,740 Shangri-La Asia 58,604,659 ■ Cathay Financial Holding 57,179,073 ■ China High Speed Transmission Equipment 54,218,731 Telekomunikacja Polska 52,537,868 eBay Gmarket 53,020,211 ■ MMC Norilsk Nickel 51,743,141 BRF - Brasil Foods 50,326,607 ■ Turk Telekom 50,933,478 ■ China Mobile Ltd. 47,074,572 Acer 49,251,763 ■ Alibaba.com 42,300,629 Tencent Holdings 46,791,647 Cemig 41,250,420 B2W - Cia. Global do Varejo 43,989,608 Cemig 40,855,204 Bank Pekao 43,580,584 ■ OGX 36,708,524 ■ Epistar 42,790,233 ■ COSCO Pacific 34,083,456 ■ LG Electronics 42,158,180 SINOPEC 33,998,104 ■ Hypermarcas 39,597,556 New Oriental Education& Technology Group 33,211,931 Reflects largestpurchases and sales of commmon stock.Excludes depository receipts, fixed income, and other non-equity securities. This information supplements or enhances required or recommended disclosure and presentation provisions of the GIPS®standards, which if not included herein, are available upon request. GIPS is a trademark owned byCFA Institute.
